Citation Nr: 1613254	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  06-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for post-operative left lower lobectomy for bronchiectasis of the left lower lobe with active chronic bronchitis.
 
2.  Entitlement to total disability based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal was previously before the Board in September 2010 and May 2012.  

The issues of entitlement to service connection for chronic obstructive pulmonary disease, coronary artery disease and hypertension, all to include as secondary to left lower lobectomy for bronchiectasis have been raised by the record in a January 2012 statement, and were referred by the May 2012 Board remand, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues are REMANDED to the AOJ.


REMAND

The Veteran has indicated that he has been in receipt of Social Security Administration (SSA) benefits since June 2010.  The Veteran did not indicate if the benefits he was receiving were related to his lung disability.  As the SSA records are not contained in the virtual record, and may be pertinent to the Veteran's claims for an increased rating and TDIU, his claims are being remanded.  

The Board also notes that there appear to be outstanding records pertaining to the Veteran's claim.  Records from Carolinas Rehabilitation-Mount Holly and VA reflect that in December 2014, the Veteran was seen at Gastonia Memorial Hospital for symptoms of pneumonia.  He was diagnosed with bronchitis and prescribed antibiotics.  However, his symptoms worsened and he was admitted to a VA hospital, where he had progressive respiratory distress requiring elective intubation.  He was transferred to CMC-Mercy Hospital on December 21, 2014 for further management of respiratory failure.  During this hospital stay, the Veteran was diagnosed with MRSA pneumonia and bacteremia.  He was kept on antibiotics, but on December 28, 2014, he had to be treated for necrotizing pneumonia.  He developed a spontaneous pneumothorax requiring a chest tube.  His antibiotics were changed, but on January 7, 2015, the Veteran underwent a tracheostomy tube placement due to persistent respiratory failure.  He was placed on oxygen and was transferred to a long-term care facility for vent weaning on January 16, 2015, which took three weeks.  He was transferred to Carolinas Rehabilitation-Mount Holly on February 17, 2015 for post-acute care after respiratory failure.  He developed a urinary tract infection with a multidrug resistant CRE organism, requiring treatment from infectious disease providers.  He was transferred back to CMC Main on February 27, 2015 for further management.  By March 16, 2015, the Veteran was no longer on oxygen, but continued on inhalers.  He was then transferred to Carolinas Rehabilitation main for post-acute care.  The Carolinas Rehabilitation summary of care noted that the Veteran's respiratory failure was secondary to MRSA pneumonia.  

A February 2015 VA social worker record noted that the Veteran had "pneumonia, believed to be related to current [service-connected] condition-Veteran had lung removed just prior to discharge from military."

The Board observes that records from Gastonia Memorial Hospital, CMC-Mercy Hospital, and CMC Main have not been associated with the claims file.  Accordingly, a remand is necessary to obtain them.  

In July 2013, the Veteran returned a formal claim for TDIU to VA.  He indicated on the form that he was last employed 10 years prior, and that he could "not remember" what his occupation was at that time.  He also indicated he only had one year of high school education.  A February 1972 educational benefits record additionally notes that the Veteran attended high school from 1964 to 1965 and completed the 9th grade; he did not graduate or have a diploma.  During the 2010 VA examination, the Veteran reported he was unemployed and "semi-retired" and that he "sells 'junk' on a street."  
Accordingly, the case is REMANDED for the following action:

1.  Obtain any SSA disability records, including treatment records used to determine disability benefits.  The Veteran indicated he began to receive SSA benefits in June 2010.

2.  After securing any necessary release, obtain treatment records from Gastonia Memorial Hospital, CMC-Mercy Hospital, and CMC Main pertaining to his treatment and hospitalization from December 2014 to the present.

3.  Obtain any current VA treatment records.

4.  Thereafter, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected disability, to include an opinion as to the impact of the Veteran's service-connected disability on his employability.  The examiner should provide a rationale for all opinions expressed.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


